Citation Nr: 1420733	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-22 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for left elbow degenerative joint disease (DJD) in excess of 10 percent prior to May 31, 2013, and in excess of 20 percent thereafter. 

2.  Entitlement to an increased rating in excess of 10 percent for right knee DJD.

3.  Entitlement to an increased rating in excess of 10 percent for left knee DJD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1973 to September 1976 and from August 1989 to August 2006.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In a November 2013 rating decision, the RO granted a 20 percent evaluation for left elbow DJD effective May 31, 2013, the date of the most recent VA examination. Although the RO granted a higher 20 percent disability rating, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable. See A.B. v. Brown, 6 Vet. App. 35 (1993).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  Prior to May 31, 2013, the Veteran's left elbow disability was manifested by limited motion with flexion to 100 degrees, left pronation to 75 degrees, and left supination to 80 degrees; limitation of extension was not recorded.  

3.  As of May 31, 2013, the Veteran's left elbow disability has been manifested by ankylosis of the elbow at an angle of more than 90 degrees.  

4.  For the entire increased rating period on appeal, the Veteran's right knee disability has been manifested by normal extension, with flexion, at worst, to 100 degrees, without lateral instability or recurrent subluxation, but with dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.

5.  For the entire increased rating period on appeal, the Veteran's left knee disability has been manifested by normal extension, with flexion, at worst, to 90 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  Prior to May 31, 2013, the criteria for a rating in excess of 10 percent for left elbow DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Codes 5205-5209 (2013). 

2.  Beginning May 31, 2013, the criteria for a rating of 40 percent, but no higher, for left elbow DJD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, and 4.71a, Diagnostic Code 5205 (2013). 

3.  For the entire increased rating period on appeal, the criteria for a disability rating in excess of 10 percent for the Veteran's right knee disability have not been met.  
38 C.F.R. § § 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2013).

4.  For the entire increased rating period on appeal, the criteria for a disability rating in excess of 10 percent for the Veteran's left knee disability have not been met.  
38 C.F.R. § § 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002);
38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a June 2009 letter, VA addressed the current appeal for higher ratings and provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. 473. 

Further, the Veteran's service treatment records, VA treatment records, VA examinations, and statements from the Veteran and his representative have been associated with the claims file.  The Veteran has not identified any additional evidence that needs to be obtained.  Further, the Veteran was afforded VA examinations in June 2009, May 2013, and addendum opinions were provided in November 2013 to additionally address the knee and elbow disabilities.  38 C.F.R. § 3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; and include a physical examination of the Veteran.  The VA examinations fully address the relevant rating criteria and contain a discussion of the effects of the Veteran's service-connected disabilities on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the RO granted a 20 percent evaluation for left elbow DJD effective May 31, 2013, creating a staged rating, the Board will evaluate the level of disability both prior to and from May 31, 2013. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

Left Elbow Disability Rating Prior to May 31, 2013

The Veteran was assigned a 10 percent disability rating for left elbow DJD prior to May 31, 2013 under Diagnostic Code 5010 for arthritis, due to trauma, substantiated by x-ray findings.  The Veteran contends that a higher rating is warranted.

Diagnostic Code 5010 instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the elbow are Diagnostic Codes 5206 (limitation of flexion) and 5207 (limitation of extension).

Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  Normal ranges of motion of the forearm is 0 to 80 degrees in pronation and 0 to 85 degrees in supination.  See 38 C.F.R. § 4.71, Plate I.  

As the Veteran is right handed, the disability ratings for the minor extremity will be used.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5206, a 10 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees, a 20 percent rating is warranted when forearm flexion is limited to 90 or 70 degrees, a 30 percent rating is warranted when forearm flexion is limited to 55 degrees, and a 40 percent rating is warranted when forearm flexion is limited to 45 degrees.  Id.

Under Diagnostic Code 5207, a 10 percent rating is warranted when forearm extension of the minor arm is limited to 45 or 60 degrees, a 20 percent rating is warranted when forearm extension is limited to 75 or 90 degrees, a 30 percent rating is warranted when forearm extension is limited to 100 degrees, and a 40 percent rating is warranted when forearm extension is limited to 110 degrees.  Id.

A review of the evidence demonstrates that the Veteran has also been diagnosed with ankylosis of the elbow; as such, Diagnostic Code 5205 is also for application.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5205 ankylosis of the minor arm warrants a 30 percent evaluation if it is favorable, at an angle between 90 and 70 degrees; warrants a 40 percent evaluation if it is intermediate, at an angle more than 90 degrees or between 70 and 50 degrees; and warrants a 50 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5208, a 20 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees and forearm extension of the minor elbow is limited to 45 degrees.  Id.

Under Diagnostic Code 5209 joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, of the minor arm warrants a 20 percent rating and other impairment of flail joint warrants a 50 percent rating.  Id.

Under Diagnostic Code 5210 nonunion of the radius and ulna with flail false joint of the minor arm warrants a 40 percent rating.  Id. 

Under Diagnostic Code 5211 impairment of the ulna of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half with false movement warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id.

Under Diagnostic Code 5212 impairment of the radius of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half and false movement warrants a 20 percent rating; with nonunion in lower half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in lower half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id.

Under Diagnostic Code 5213, a 10 percent rating is warranted for limitation of supination of the minor arm to 30 degrees or less; a 20 percent rating is warranted for limitation of pronation with motion lost beyond last quarter of the arc (i.e., the hand does not approach full pronation or motion lost beyond middle of arc), for limitation of pronation with motion lost beyond the middle of the arch, if the hand is fixed near the middle of the arc, for moderate pronation, or if the hand is fixed in full pronation; and a 30 percent rating is warranted when the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for a appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id. 

VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004). The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id. 
Since the elbow, like the knee, is rated based on limitations in planes of movement, the Board analysis must likewise consider whether the Veteran is entitled to separate ratings for lost flexion, extension, supination, and/or pronation under Diagnostic Codes 5206, 5207, and 5213. 38 C.F.R. § 4.71a; Esteban, supra; VAOPGCPREC 09-04.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) Excess fatigability; (e) Incoordination, impaired ability to execute skilled movements smoothly; (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

The evidence of record prior to May 31, 2013 includes a June 2009 VA examination report.  During the evaluation, the Veteran reported pain, stiffness, warmth, and tenderness with severe flare-ups two to three times per month, lasting 30 minutes.  Upon physical examination, the examiner noted tenderness of the left elbow.  Ankylosis of the left elbow was not noted.  Range of motion testing revealed flexion of the left elbow to 100 degrees, left pronation to 75 degrees, and left supination to 80 degrees, all with objective evidence of pain.  Limitation of extension was not recorded.  There were no additional limitations after repetitive use due to pain, fatigue, weakness, lack of endurance, and incoordination with no additional loss in degree.  There was also no objective evidence of pain following repetitive motion.  

VA treatment records reflect continued complaints of left elbow pain; however, range of motion testing of the left elbow was not conducted.  Further, VA treatment records reflect a diagnosis of left elbow ulnar nerve entrapment.  The Board notes that the Veteran has already been granted a separate 10 percent rating for left elbow ulnar nerve entrapment under Diagnostic Code 8516 for mild incomplete paralysis of a major extremity.  See November 2013 rating decision.  As such, separate ratings for any neurological abnormalities has already been considered and no issue as to a higher rating for that disability is in appellate status.  

Upon review of the evidence of record prior to May 31, 2013, both lay and medical, the Board finds that the evidence is negative for a diagnosis of ankylosis of the left elbow.  As such, in the absence a diagnosis of ankylosis, the Board may not rate his service-connected left elbow disability under Diagnostic Code 5205 (ankylosis of the elbow).  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Accordingly, a higher evaluation is not warranted under Diagnostic Code 5205.  

Similarly, as to higher evaluations under Diagnostic Code 5209 (joint fracture), Diagnostic Code 5210 (nonunion of the radius and ulna with flail false joint), Diagnostic Code 5211 (impairment of the ulna), and Diagnostic Code 5212 (impairment of the radius), the Board find that the evidence of record prior to May 31, 2013 is negative for a diagnosis of any of the above disorders.  The weight of the evidence does not demonstrate any of the above disorders, therefore these ratings are not applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.).  Therefore, higher or separate ratings are not warranted under Diagnostic Codes 5209, 5210, 5211, or 5212 for the period prior to May 31, 2013.  

As to higher or separate ratings under Diagnostic Codes 5206, 5207, 5208, and/or 5213, the Board finds that a higher rating in excess of 10 percent (or separate rating) is not warranted for the period prior to May 31, 2013.  Under Diagnostic Code 5206, a higher 20 percent rating is warranted if forearm flexion is limited to 90 degrees.  As noted above, the Veteran's left forearm flexion was limited to 100 degrees.  See June 2009 VA examination report.  As such, a higher or separate rating under Diagnostic Code 5206 is not warranted for the rating period prior to May 31, 2013.

The Board further finds that a higher rating in excess of 10 percent or a separate rating is not warranted for the period prior to May 31, 2013 under Diagnostic Code 5207 for limitation of extension.  Although the June 2009 VA examiner did not record limitation of extension of the Veteran's left forearm, the Board finds that both previous and subsequent VA examinations demonstrate that the Veteran's forearm extension has not more nearly approximated limitation of extension to 75 degrees as contemplated by a 20 percent disability rating under Diagnostic Code 5207.  For example, in a December 2006 VA examination (prior to the Veteran's current October 2008 claim for an increased rating), extension of the left elbow was to 15 degrees.  Further, in a more recent May 2013 VA examination report, limitation of extension was to 0 degrees.  For these reasons, the Board finds that the weight of the evidence of record does not more nearly approximate limitation of extension to 75 degrees as contemplated by a 20 percent disability rating under Diagnostic Code 5207 prior to May 31, 2013.  As such, a higher or separate rating under Diagnostic Code 5206 is not warranted for the rating period prior to May 31, 2013.

The Board next finds that a higher rating in excess of 10 percent or a separate rating is not warranted for the period prior to May 31, 2013 under Diagnostic Code 5208 for forearm flexion limited to 100 degrees and extension limited to 45 degrees.  As noted above, although the Veteran's left elbow was limited to 100 degrees of flexion during the June 2009 VA examination, the evidence of record does not demonstrate that the left elbow extension was limited to 45 degrees.  See December 2006 and May 2013 VA examination reports.  For these reasons, the Board finds that a higher or separate rating under Diagnostic Code 5208 is not warranted for the rating period prior to May 31, 2013.

The Board finds that a higher rating in excess of 10 percent or a separate rating is not warranted for the period prior to May 31, 2013 under Diagnostic Code 5213 for impairment of supination and pronation.  In order to obtain a higher rating in excess of 10 percent under Diagnostic Code 5213, the evidence must demonstrate limitation of pronation with motion lost beyond last quarter of the arc (i.e., the hand does not approach full pronation or motion lost beyond middle of arc), for limitation of pronation with motion lost beyond the middle of the arch, if the hand is fixed near the middle of the arc, for moderate pronation, or if the hand is fixed in full pronation.  In the June 2009 VA examination, the left pronation was to 75 degrees and left supination was to 80 degrees.  Normal ranges of motion of the forearm is 0 to 80 degrees in pronation and 0 to 85 degrees in supination.  See 38 C.F.R. § 4.71, Plate I.  The Board finds that the Veteran's limitation of pronation and limitation of supination does not more nearly approximate a rating in excess of 10 percent under Diagnostic Code 5213.  The Board further finds that a separate compensable rating is also not warranted under Diagnostic Code 5213 as supination was not limited to 30 degrees or less and limitation of pronation was only five degrees short of normal.  See 38 C.F.R. § 4.71, Plate I.     

For these reasons, the Board finds that, for the period prior to May 31, 2013, a rating in excess of 10 percent (or separate ratings) is not warranted under any applicable diagnostic code relating to the left elbow.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim to the extent outlined above, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Elbow Disability Rating Beginning May 31, 2013

Upon review of the evidence of record, the Board finds that a 40 percent rating is warranted for the left elbow DJD disability beginning May 31, 2013.  

The Veteran was afforded a VA examination on May 31, 2013 to assist in determining the current level of severity of the left elbow disability.  During the interview process, the Veteran reported that he was having a flare-up of the left elbow at the time of examination.  Upon physical examination, the VA examiner noted that the Veteran could flex his left elbow to 90 degrees (normal is to 145 degrees) and could extend it to 0 degrees (normal is to 0 degrees).  The examiner noted that repetitive use caused pain on movement, weakened movement, excess fatigability, swelling, and deformity with additional loss of range of motion in flexion of the elbow to 85 degrees.  The examiner further noted that the Veteran did not have flail joint, joint fracture and/or impairment of supination or pronation.  
X-rays of the left elbow continued to show evidence of degenerative arthritis.  The examiner noted that the Veteran had ankylosis of the left elbow joint at an angle of more than 90 degrees.  In a November 2013 addendum opinion, the VA examiner clarified that the Veteran was right hand dominant, and not ambidextrous as originally noted during the May 2013 VA examination report.

Based on these findings, the Board finds that the Veteran's left elbow disability more nearly approximates a 40 percent disability rating for intermediate ankylosis at an angle of more than 90 degrees for the left elbow (minor joint) under Diagnostic Code 5205.   The Board further finds that a rating in excess of 40 percent is not more nearly approximated as the Veteran's left elbow has not been shown to demonstrate unfavorable ankylosis at an angle of less than 50 degrees or with complete loss of supination or pronation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5205.  

The Board also finds that higher or separate ratings for the left elbow disability are not warranted for the period beginning May 31, 2013.  As noted by the May 2013 VA examiner, the Veteran did not have flail joint, joint fracture and/or impairment of supination or pronation.  As such, Diagnostic Codes 5209 and 5213 are not for application.  

VA treatment records reflect continued complaints of left elbow pain and left elbow ulnar nerve entrapment.  As noted above, however, the Veteran has already been granted a separate 10 percent rating for left elbow ulnar nerve entrapment under Diagnostic Code 8516 for mild incomplete paralysis of a major extremity.  See November 2013 rating decision.  As such, separate ratings for a neurological abnormality has already been considered.  

For these reasons, the Board finds that a 40 percent rating, but no higher, for intermediate ankylosis of the left elbow is warranted for the rating period beginning May 31, 2013.  

Bilateral Knee Disability Rating 

The Veteran's DJD knee disabilities are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The Veteran contends that  higher ratings are warranted.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

The Veteran was afforded a bilateral knee VA examination in June 2009.  The Veteran reported bilateral knee pain, swelling, redness, and warmth.  The VA examiner confirmed a diagnosis of degenerative arthritis of the knees.  Upon physical examination, bilateral knee extension was normal to zero degrees.  Right knee flexion was limited to 125 degrees, and left knee flexion was limited to 130 degrees.  There was no objective evidence of painful motion.  The Veteran's posture and gait were within normal limits.  There were no additional limitations after repetitive use due to pain, fatigue, weakness, lack of endurance, and incoordination with no additional loss in degree.  Further examination showed normal medial and later meniscus tests and no instability of either knee.

In a subsequent May 2013 VA examination report, the Veteran reported that he experienced flare-ups which involved increased pain and swelling due to increased activity.  The Veteran also reported to the May 2013 VA examiner that he occasionally wore a knee brace for pain.  Upon physical examination, bilateral knee extension was to zero degrees, right knee flexion was limited to 100 degrees, and left knee flexion was limited to 90 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with no additional loss of motion.  The examiner noted functional loss due to less movement than normal, weakened movement, excess fatigability, pain on movement, and swelling.  Anterior, posterior, and medial-lateral instability tests were normal bilaterally.  There was no evidence of recurrent patellar subluxation or dislocation in either knee.  

In regard to meniscal conditions, in a November 2013 addendum opinion, the VA examiner clarified that it was the Veteran's right knee which demonstrated a meniscal condition with frequent episodes of locking, pain, and effusion (Note: the VA examiner had incorrectly noted a left knee meniscal condition during the May 2013 VA examination report).  In the addendum opinion, the examiner also noted that it was not possible to determine, without resorting to mere speculation, whether pain, fatigue, weakness, lack of endurance, and incoordination could significantly limit functional ability during flare-ups because there was no basis for making such a determination without directly observing function under these conditions (i.e., during an actual flare-up).  

A review of VA treatment records demonstrates that the Veteran has occasionally complained of increased pain and swelling in his knees, especially the right.  See VA treatment records in Virtual VA dated April 2011, January 2012, June 2012, and January 2013.  VA treatment records reflect that the Veteran is relatively active despite his knee disabilities as he reported that he exercises, dances, and walks.  See January 2012 VA treatment record.  In a March 2011 VA treatment records, the Veteran reported an incident where he had difficulty getting out of bed due to right knee pain and stated that he had to use a cane.  

Although in the November 2013 addendum opinion, the examiner stated that it was not possible to determine, without resorting to mere speculation, whether pain, fatigue, weakness, lack of endurance, and incoordination could significantly limit functional ability during flare-ups, the Board finds that the VA examiner considered the Veteran's statements of increased pain and swelling with increased activity (i.e., flare-ups).  The May 2013 VA examiner noted that he reviewed the claims file, which would have contained the VA treatment records reflecting symptoms during the Veteran's flare-ups.  Further, during the May 2013 VA examination report, the Veteran reported symptoms associated with his flare-ups, which included increased pain and swelling due to increased activity.  The Veteran also reported to the May 2013 VA examiner that he occasionally wore a knee brace for pain.  Moreover, the Veteran has not reported decreased range of motion during flare-ups and repetitive-use testing during the May 2013 VA examination revealed no additional loss of motion.  As such, the Board finds that functional loss during flare-ups has been adequately considered by the May 2013 VA examination report.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the Veteran's bilateral knee disability is not warranted.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  In the June 2009 and May 2013 VA examinations, the Veteran had full bilateral extension.  Also, flexion was, at worst, 100 degrees in the right knee and 90 degrees in the left knee.  Accordingly, the Board finds that a higher initial rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261 for either knee.

The Board also finds that a higher or separate rating is not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the present case, the June 2009 VA examiner noted normal medial and later meniscus tests and no instability of either knee.  The May 2013 VA examiner similarly found that anterior, posterior, and medial-lateral instability tests were normal bilaterally.  As such, the Board finds that the Veteran does not have instability of either knee and a higher or separate evaluation under Diagnostic Code 5257 is not warranted.

The Board has also considered Diagnostic Code 5258 where a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Further consideration has been provided under Diagnostic Code 5259, where a 10 percent rating is warranted for symptomatic removal of a semilunar cartilage or meniscus.  In this case, although the evidence demonstrates a right knee meniscal condition (meniscectomy) with frequent episodes of locking, pain, and effusion, the Board finds that the symptom of "pain" is reasonably contemplated and has been addressed in the ratings currently assigned under Diagnostic Codes 5010-5003 (limitation of motion objectively confirmed by painful motion).  Assignment of a separate rating for the right knee meniscal condition under Diagnostic Codes 5258 and 5259 would constitute pyramiding as the Veteran would essentially be getting two ratings that compensate for his right knee pain.  See 38 C.F.R. § 4.14.  Accordingly, the Board finds that a separate ratings under Diagnostic Codes 5258 and 5259 are not warranted for either knee.

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that higher or separate ratings for each knee is not warranted under any of these Diagnostic Codes.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the June 2009 VA examination report, the Veteran denied bilateral knee flare-ups.  In the May 2013 VA examination, the Veteran complained of pain, "giving way," and increased pain and swelling with increased activity.  The Veteran stated that he wears a brace occasionally for his knee pain.  The examiner indicated that the Veteran was able to perform repetitive-use testing with no additional loss of motion.  Even considering the Veteran's reports of pain and "giving way," bilateral extension was normal and flexion was, at worst, 100 degrees in the right knee and 90 degrees in the left knee.  As noted above, the Board has found that functional loss during flare-ups has been adequately considered by the May 2013 VA examination report.  

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the right knee DJD disability.  The Board further finds that a rating in excess of 10 percent for the left knee DJD disability is also not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for each of the Veteran's disabilities specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's bilateral knee and left elbow disabilities specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In this case, prior to May 31, 2013, the Veteran's left elbow disability was manifested by limited motion with flexion to 100 degrees, left pronation to 75 degrees, and left supination to 80 degrees.  As of May 31, 2013, the Veteran's left elbow disability has been manifested by ankylosis of the elbow at an angle of more than 90 degrees.  

The Veteran's right knee disability has been manifested by painful motion of the with normal extension, with flexion, at worst, to 100 degrees, without lateral instability or recurrent subluxation, but with dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint.
The Veteran's left knee disability has been manifested by painful motion with normal extension, with flexion, at worst, to 90 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joint and complaints of increased pain and swelling with flare-ups.  The schedular rating criteria specifically allows for different ratings based on the severity of the limitations of motion of the knees and elbow, including due to pain and other orthopedic factors, as noted above. 

A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's knee and elbow disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased rating for left elbow DJD in excess of 10 percent prior to May 31, 2013 is denied.

A rating of 40 percent, but no higher, for left elbow DJD beginning May 31, 2013 is granted.

A rating in excess of 10 percent for right knee DJD is denied.

A rating in excess of 10 percent for left knee DJD is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


